Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 28 and 29 are newly added.  Claims 1-5 and 7-29 are currently pending.
Claims 13-14, 18, 23 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 November 2019.
Claims 1-5, 7-12, 15-17, 19-22, 24-25 and 28-29 are under examination herein.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/207,868 filed 20 August 2015. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 20 August 2015. 

Response to Amendment
The amendment filed on 17 August 2022 has been entered. 
Amendment of claims 1, 2, 19, 22, 24 and 25 is acknowledged.  
The objections to claim 1 is withdrawn in view of Applicant's amendments.
The rejection of claims 19, 22 and 24-25 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claims 22 and 24-25 under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendment.

 Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, line 3, “applying” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15-17, 19-22, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis (WO2013090628A1; previously cited) in view of Kerovuo (US20120107915A1; previously cited) as evidenced by Manulis (Manulis, S., et al., Pantoea agglomerans pvs. Gypsophilae and betae, recently evolved pathogens?, 2003, Molecular Plant Pathology, 4(5), 307-314; previously recited).  Any newly recited portions herein are necessitated by claim amendment.    

Regarding claim 1, Bullis discloses providing isolated microbial strains, isolated cultures thereof, biologically pure cultures thereof, and enriched cultures thereof (Bullis ¶ 9, lines 1-2). Bullis further teaches applying to the plant, or to the plant's surroundings, an effective amount of a microbial strain according to the invention or a culture thereof.  In some preferred embodiments, the microbial strain or a culture thereof may be applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant (Bullis ¶ 14, lines 2-6). In a particularly preferred embodiment, the microbial compositions of the present invention are formulated as a seed treatment. It is contemplated that the seeds can be substantially uniformly coated with one or more layers of the microbial compositions (Bullis ¶ 86, lines 1-4).  These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention (Bullis ¶ 95, specifically lines 12-13). The seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids (Bullis ¶ 95, lines 1-6). 
Bullis teaches a pre-determined amount of coated seeds was tested for the presence of viable microbes [suggests other microorganisms were inviable] by washing the seeds in an aliquot of appropriate buffer [placing said seed in a solution as recited in claim 1 step d] and plating equivalent amounts of buffer on nutrient agar media.  Viable colony forming-units were determined after 1-4 days incubation at 30°C.  Viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C.  When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers (Bullis ¶ 159, lines 2-10).
	Bullis does not teach a high-throughput method as recited in the preamble, the plurality of microorganisms comprises a plurality of different species or different strains of the same species from plant or soil extracts from environmental samples as recited in claim 1a), or specifically identifying the first seed-treatment tolerant microorganism as recited in claim 1e). 
	Kerovuo teaches high-throughput methods of screening biological samples. The disclosure relates to the simultaneous identification of microorganisms having biocontrol activity, including microorganisms useful in improving plant, animal, and human health, particularly those with antagonistic activity against plant pathogens (Kerovuo ¶ 3). The method for selecting a microorganism having antagonistic activity against a pathogen, said method comprising: a) providing a multitest platform and a plurality of microbial samples, wherein said multitest platform comprises one or more solid microbial growth media containing a dispersed population of said pathogen; and d) selecting one or more microbial samples comprising said microorganism having antagonistic activity against said pathogen [Isolating and identifying] (Kerovuo Claim 1). Kerovuo further teaches the microbial samples comprise a mixture of two or more isolated microorganisms (Kerovuo Claim 4) and “isolated cultures” are cultures in which the organisms present are only of one strain of a particular genus and species (Kerovuo [33]). Keruvo teaches the starting population of microbial cells in certain embodiments of the present disclosure may be from any environment, in particular natural (e.g., non-laboratory) environments in which individual species or strains of microorganisms are generally found. Such environments include non-aquatic terrestrial environments, including soils, and biological specimens, such as on, in, or in association with animals or plants (Keruvo [65]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for obtaining a seed-treatment microorganism as taught by Bullis with the high-throughput screening method as taught by Kerovuo, because methods are needed to facilitate the rapid and efficient identification of microorganisms with biocontrol activity against a wide range of pathogens (Kerovuo ¶ 11, lines 3-5) and a high-throughput screening method provides a process to rapidly and efficiently assess the genetic diversity from microorganism populations and thereby identify novel microorganisms of commercial interest (Kerovuo ¶ 11, lines 6-10). One of ordinary skill would have been motivated to provide a mixture of isolated microorganisms [plurality of microbial samples] as taught by Kerovuo and identify the resulting viable microorganism, because it would enable screening methods suitable for identification of microorganisms having potential applications in combating diseases caused by plant pathogens (Kerovuo Abstract, lines 7-10). Since the screening step is typically the first rate-limiting step in the discovery of the biocontrol capabilities of microorganisms, there is a strong felt need to develop rapid and scalable process for high-throughput screening of antagonistic microorganisms of commercially important applications (Kerovuo ¶57, lines 9-14). The modifications would have a reasonable expectation of success, because Bullis and Kerovuo both disclose methods for inhibiting or treating the development of plan pathogenic diseases (Bullis Abstract; Kerovuo Abstract) and Kerovuo also discloses the use of microbial antagonists on crop seeds for reduced infection and enhanced plant growth (Kerovuo ¶ 7, lines 12-14).
Regarding claim 2, Bullis teaches the compositions enhance the growth and yield of crop plants, such as wheat, barley, oat, and corn and, when used in sufficient amounts, to act as microbial fertilizer (Bullis ¶ 64, lines 1-3). 
Regarding claim 3, Bullis teaches in the liquid form, e.g., solutions or suspensions, the microorganisms of the present invention may be mixed or suspended in water or in aqueous solutions (Bullis ¶ 62, lines 1-2).
Regarding claim 4, Bullis's disclosure provides methods of treating a plant by application of any of a variety of customary formulations in an effective amount to either the soil (i.e., in- furrow), a portion of the plant (i.e., drench) or on the seed before planting (i.e., seed coating or dressing). Customary formulations include … suspension concentrate (Bullis ¶ 78, lines 1-5).
Regarding claim 5, Bullis teaches performing a 1/10 or 1/100 dilution prior to plating in order to obtain the proper CFU density for colony picking. Isolated colonies were picked using sterile pipette tips (Bullis ¶ 120, lines 19-21).
Regarding claim 7, Bullis's disclosure provides compositions that contain at least one isolated microbial strains or cultures thereof of the present invention and a carrier (Bullis ¶ 60, lines 1-2).In some embodiments, the agricultural carrier may be soil or plant growth medium (Bullis ¶ 61, lines 1-2).  
Regarding claim 8, Bullis teaches the methods and compositions of the present invention are preferably used in plants that are important or interesting for agriculture, horticulture, biomass for the production of biofuel molecules and other chemicals, and/or forestry (Bullis ¶ 116, lines 1-3).
	Regarding claim 9, Bullis teaches the isolated bacteria were further studied for properties important in their interaction with plants. The studied properties included nitrogen fixation, siderophore secretion, solubilization of inorganic phosphorus, production of 1-aminocyclopropane-lcarboxylic acid (ACC) deaminase, production of 2,3 butanediol, and the production of plant growth hormone auxin (Bullis ¶ 129, lines 1-5).
Regarding claim 10, Bullis does not explicitly teach the seed is of the same species as the crop plant species. 
Bullis teaches a microorganism capable of conferring a beneficial trait on wheat. Effects of bacterial inoculation on plant growth and yield were studied in a greenhouse with the isolate SGI-020-A01 (Bullis ¶ 151, lines 1-2: Enhancement of wheat yield potential). Wheat plants treated with the isolate SGI-020-A01 showed a 40% increase in yield potential compared to control non-treated plants (Bullis ¶ 152, lines 24-26). The SGI-020-A01 isolate was isolated from a wheat root tissues grown in a composite soil sample (Bullis ¶ 119, lines 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a seed that is the same species as the crop plant with the plant, because Bullis teaches a seed as an alternative embodiment (Bullis ¶ 14, lines 4-6: In some preferred embodiments, the microbial strain or a culture thereof may be applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant). The substitution of a seed for the plant or portion of the plant would have yielded predictable results, because both are disclosed as preferred embodiments to apply the microbial strain or culture to prevent, inhibit or treat the development of plant pathogenic disease (Bullis ¶ 14). 
	Regarding claim 11, Bullis teaches identification of spore-forming rhizobacteria using a sonicated roots and serial dilutions method. The following microorganisms were isolated using a "sonicated roots, serial dilutions" method as described below: the SGI-026-G06 and SGI-026-G07 isolates, which were isolated from a needle-like grass sample; the SGI-041-B03 isolate, which was isolated from a wild rye sample; and the SGI-020-A01 isolate, which was isolated from a wheat root tissues grown in a composite soil sample (Bullis ¶ 119).
	Regarding claim 12, Bullis teaches microorganisms were isolated; the SGI-020-A01 isolate, which was isolated from a wheat root tissues grown in a composite soil sample (Bullis ¶ 119, lines 2, and 5-6).
Regarding claim 15, Bullis teaches the methods and compositions according to the present invention can be deployed for any plant species. Monocotyledonous as well as dicotyledonous plant species are particularly suitable (Bullis ¶ 113, lines 1-3).
	Regarding claim 16, Bullis teaches non-limiting examples (of plants) include … Zea mays (corn) (Bullis ¶ 116, lines 3-6).
Regarding claim 17, Bullis teaches both Gram-positive and Gram-negative biofilm-forming bacteria were selected using this method (Bullis ¶ 122, lines 8-9). The following microbial isolates were isolated using a "biofilm former" method as described below: the SGI-003-H1 1 isolate (Bullis ¶ 121, lines 1-2: Isolation of biofilm-forming bacteria). SGI-003-H11 identified as Pantoea agglomerans (Bullis ¶ 145, Table 2, row 2). Pantoea agglomerans is a gram-negative, non-spore forming bacterium as evidenced by Manulis. Pantoea agglomerans is a Gram-negative facultative anaerobic and oxidase negative bacterium of the family Enterobacteriaceae. This species contains strains belonging to the ‘Erwinia herbicola-Enterobacter agglomerans complex’. It forms non-capsulated, non-spore-forming straight rods (Manulis Introduction, lines 1-5).  
Regarding claim 19, Bullis teaches viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C. When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers (Bullis ¶ 159, lines 5-10).
	Regarding claim 20, Bullis teaches the seeds and plants were then maintained in a greenhouse for 60 days at ambient temperature (ranging from about 8°C to about 22°C) (Bullis ¶ 152, lines 12-13).
Regarding claim 21, Bullis teaches when stored under refrigeration (4°C) the microbes survived on the seed coat with little loss in viability over the test periods (Bullis ¶ 159, lines 10-11).
	Regarding claim 22, Bullis discloses the microbial compositions of the present invention are formulated as a seed treatment. It is contemplated that the seeds can be substantially uniformly coated with one or more layers of the microbial compositions (Bullis ¶ 86, lines 1-4). These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention (Bullis ¶ 95, specifically lines 12-13).
	Regarding claim 24, Bullis teaches the seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids (Bullis ¶ 95, lines 1-6).  
	Regarding claim 25, Bullis teaches the microbial compositions of the present invention are formulated as a seed treatment (Bullis ¶ 86, lines 1-4) and these ingredients may be added as a separate layer on the seed (Bullis ¶ 95, specifically line 12). 
	Regarding claim 29, Bullis teaches initial selection of the microorganisms was based on the ability of the microorganisms to colonize plant roots and to produce chemical compounds and enzymes that are considered to be important for their interaction with plants (Bullis ¶ 53, lines 6-9; PgPub ¶ 29: The methods of the instant invention permit, for the first time, preferential enrichment of strains from environmental samples that colonize plants of interest, and that are also capable of surviving incorporation into seed treatments. Established isolation protocols are generally directed towards discovering microorganisms that exhibit specific growth patterns, utilize certain substrates, or test positive for desired biochemical activities).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bullis (WO2013090628A1; previously cited) in view of Kerovuo (US20120107915A1; previously cited) as evidenced by Manulis (Manulis, S., et al., Pantoea agglomerans pvs. Gypsophilae and betae, recently evolved pathogens?, 2003, Molecular Plant Pathology, 4(5), 307-314; previously recited) as applied to claim 1 above, and further in view of CTAHR (CTAHR College of Tropical Agriculture & Human Resources of the University of Hawaii, Inoculation of Legumes, published 26 January 2010, https://www.ctahr.hawaii.edu/bnf/Downloads/Training/BNF%20technology/Inoculation.PDF).  This new rejection is necessitated by amendment.    
	Regarding claim 28, Bullis and Keruvo disclose the limitations of claim 1. 
	Bullis and Keruvo do not teach the plant or soil extracts are directly applied to the seed. 
	CTAHR teaches inoculation means bringing appropriate rhizobia into contact with legume seeds or roots and farmers have been inoculating legume seeds for centuries by collecting soil from fields that produce well-nodulated crops and transporting it to other fields where they wish to plant legumes [reads on applying soil extract to seed] (CTAHR Pg. 1, What Is Inoculation? ¶ 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of microorganisms from plant or soil extracts from environmental samples as taught by Bullis and Keruvo and microorganism-containing soil as taught by CTAHR in the step of applying microorganisms to a seed, because the isolated microorganisms and microorganism-containing soil are used for the same purpose of inoculating seeds. The combination of one inoculant with another would have yielded predictable results, because both the isolated microorganisms and the microorganism-containing soil are disclosed to be seed inoculants (CTAHR Pg. 1, What Is Inoculation? ¶ 1; Bullis Abstract: Microbial strains, compositions, and methods of use thereof to enhance the growth and/or yield of a plant; ¶ 67: Preferred methods include the inoculation of growth medium or soil with suspensions of microbial cells and the coating of plant seeds with microbial cells and/or spores). 

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive.  Applicant asserts the obviousness rejections of record are moot in view of the claim amendments (Arguments Pg. 8, [4]). Applicant indicates the parties agreed that amending the claims would be responsive to the obviousness rejections of record in the Telephonic Interview Summary filed by Applicant on 17 August 2022. 
As noted in the Interview Summary mailed 22 April 2022, no agreement was reached. Examiners suggested amending the obtaining step in claim 1a) and the isolating and identifying step in claim 1e) to further distinguish the claims from the prior art; however, the claims as currently amended are still rejected under 35 U.S.C. 103 as being unpatentable over Bullis in view of Kerovuo. As detailed in the rejection above, Keruvo teaches the starting population of microbial cells in certain embodiments of the present disclosure may be from any environment, in particular natural (e.g., non-laboratory) environments in which individual species or strains of microorganisms are generally found. Such environments include non-aquatic terrestrial environments, including soils, and biological specimens, such as on, in, or in association with animals or plants (Keruvo [65]). Therefore, this rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657